KINKADE, J.
1. Owners or lessees of stores owe a duty to the patrons of the store to exercise ordinary care to prevent acccident and injury to patrons while in the store, .but they are not insurers against all accidents and injuries to such patrons while in the store.
2. The fact that during a rain-storm some water has blown into the front of a store on account of the opening of the door to admit customers, and the incoming shoppers during such rain-storm carry in moisture on their clothing and feet and umbrellas, and thereby and only thereby cause the floor inside the door and near thereto to become damp and more slippery than is the dry floor in other parts of the store, will not give rise to a cause of action against the owner of lessee of the store in favor of a later incoming patron who slips or falls on such damp floor and is injured by such fall.
Judgments reversed and judgment for plaintiff in error.
Marshall, C. J., Day, Robinson, Jones and Matthias, JJ., concur. Allen, J., concurs in proposition 1 of syllabus, and in the judgment.